DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/17/2020
Claims 1 and 20 have been amended, claim 19 has been cancelled and claim 21 has been added
Claims 1-9, 20 and 21 are presented for examination
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1-3, 6-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wszolek (US 4,020,966).

1, 20: Wszolek discloses a metal closure comprising a panel and a depending side wall 2 terminating in a cut edge, the inner surface of the closure having a plurality of coating layers applied such that a first coating layer 4 of the plurality of the coating layers extends over an entire surface of the closure and a second coating layer 5 of the plurality of coating layers extends over the panel between locations spaced inwardly from the cut edge wherein a coating thickness at a location between the panel and the cut edge is less than  a coating thickness on the panel (col. 6, ll. 6-14; also fig. 1).

2: Wszolek discloses a closure according to claim 1, wherein at least one of the second coating layer 5 layers applied to the panel is not applied to the side wall 2 (fig. 1).

3: Wszolek discloses a closure according to claim 1, wherein the layers applied to the panel provide corrosion resistance and do not contain compounds which would contaminate or taint a product which the closure is intended to be used with (abstract, it is known in the art that plastisols are known to be extremely resistant to corrosion).

6: Wszolek discloses a closure according to claim 1 and comprising a sealing compound 6 applied to an annular region of the underside of the panel, on top of a coating layer or layers, in order to provide an improved seal with a container to which the closure is configured to be applied (col. 6, ll. 6-14).

7: Wszolek discloses a closure according to claim 6, wherein said coating layers comprise a layer selected to resist weakening by plasticisers of the sealing compound, and said layer is present at least in the annular region (col. 5, ll. 1-46).

8: Wszolek discloses a closure according to claim 1, wherein the second coating layer 6 coats an inner circular region or an inner annular region of the inner surface (fig. 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wszolek (US 4,020,966) in view of Zapata (US 3,633,781).

4, 5, 21: Wszolek discloses the claimed invention as applied to claim 1 but fails to disclose coating layers on the sidewalls only. Zapata teaches closure according to claim 1, . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wszolek (US 4,020,966) in view of Doi (US 4,157,143).

9: Wszolek discloses the claimed invention as applied to claim 1 but fails t disclose threads or lugs on the cap. Doi teaches the closure according to claim 1 and comprising lugs or a screw thread on an inner surface of the side wall to permit attachment of the closure to a food or beverage container (col. 2, ll. 11-20). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wszolek to include the lugs or threads of Doi to provide the user an alternate and more ensured sealing mechanism.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAVEN COLLINS/Examiner, Art Unit 3735         

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735